DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-18 are allowed, renumbered 1-17. Claim 3 is cancelled.
Claims 1-2, 17-18 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An information processing apparatus comprising: 
a control unit that changes between a first setting and a second setting of a collaborative function, the second setting being different from the first setting, the collaborative function being performed at least by a sensor and a plurality of applications, 
at least one of a display position of an image and display of connection between images, the image and the images each being associated with a function to be used for the collaborative function, the collaborative function being a function different from a first function of a first device and a second function of a second device, the collaborative function only becoming executable by collaboration between the first device and the second device, 
wherein the control unit further changes an execution timing of the collaborative function in accordance with a distance between the images based upon a timing at which the sensor executes a process associated with an application of the plurality of applications, 
whereby the longer the distance is between the images, the longer the period of time is before execution of the collaborative function.
Hirota (US 2005/0144161) teaches an information processing device, a method for controlling the information processing device, an information processing system, and a program that achieves more flexible cooperation among devices are provided. A query-information creating unit creates query information for searching for a collaborative function with a peripheral device. A communications unit transmits the query information to a peripheral device on a network and receives a search result for the query information from the peripheral device on the network. A UI-component creating unit creates a user interface component to operate the collaborative function with the peripheral device based on the received search result. A UI updating unit updates the user interface based on the created user interface component.
However, Hirota does not teach the invention as claimed, especially the collaborative function being performed at least by a sensor and a plurality of applications, 
at least one of a display position of an image and display of connection between images, the image and the images each being associated with a function to be used for the collaborative function, the collaborative function being a function different from a first function of a first device and a second function of a second device, the collaborative function only becoming executable by collaboration between the first device and the second device, 
wherein the control unit further changes an execution timing of the collaborative function in accordance with a distance between the images based upon a timing at which the sensor executes a process associated with an application of the plurality of applications, 
whereby the longer the distance is between the images, the longer the period of time is before execution of the collaborative function.
Tokuchi (US 2018/0104816) teaches a robot device includes a detector and a controller. The detector detects a surrounding situation. If the robot device is unable to execute a solution for solving a problem in the surrounding situation by using a function of the robot device, the controller performs control so that the solution will be executed by using an element other than the robot device.
 However, Tokuchi does not teach the invention as claimed, especially the collaborative function being performed at least by a sensor and a plurality of applications, 
at least one of a display position of an image and display of connection between images, the image and the images each being associated with a function to be used for the collaborative function, the collaborative function being a function different from a first function of a first device and a second function of a second device, the collaborative function only becoming executable by collaboration between the first device and the second device, 
wherein the control unit further changes an execution timing of the collaborative function in accordance with a distance between the images based upon a timing at which the sensor executes a process associated with an application of the plurality of applications, 
whereby the longer the distance is between the images, the longer the period of time is before execution of the collaborative function.
Tanaka (US 2005/0270566) teaches scheduling work is easily achieved without the necessity of an operator paying special attention to the throughput and the type of each printer and the idle time when each printer is available. An arrow is obtained when the operator performs a drag operation such as to increase the length in the vertical axis direction of an initial arrow. The length in the horizontal axis direction of the arrow becomes shorter in response to the above-mentioned drag operation. In this scheduling, all of the three available devices are used. Accordingly, the printing of the job is completed in a short printing time. Further, an arrow is obtained by a drag operation for increasing the length in the horizontal axis direction of the initial arrow. This scheduling represents that the job is executed by one device, for example, having a throughput A among the three available devices.
However, Tanaka does not teach the invention as claimed, especially the collaborative function being performed at least by a sensor and a plurality of applications, 
at least one of a display position of an image and display of connection between images, the image and the images each being associated with a function to be used for the collaborative function, the collaborative function being a function different from a first function of a first device and a second function of a second device, the collaborative function only becoming executable by collaboration between the first device and the second device, 
wherein the control unit further changes an execution timing of the collaborative function in accordance with a distance between the images based upon a timing at which the sensor executes a process associated with an application of the plurality of applications, 
whereby the longer the distance is between the images, the longer the period of time is before execution of the collaborative function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675